Name: Council Regulation (EC) NoÃ 15/2008 of 20 December 2007 amending Regulation (EC) NoÃ 2100/94 as regards the entitlement to file an application for a Community plant variety right
 Type: Regulation
 Subject Matter: environmental policy;  research and intellectual property;  agricultural activity;  European organisations
 Date Published: nan

 11.1.2008 EN Official Journal of the European Union L 8/2 COUNCIL REGULATION (EC) No 15/2008 of 20 December 2007 amending Regulation (EC) No 2100/94 as regards the entitlement to file an application for a Community plant variety right THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety rights (1) creates a Community regime for plant varieties, which allows for the grant of Community plant variety rights (CPVR), valid throughout the Community. (2) In the interests of the facilitation of trade it is appropriate to make the CPVR easily accessible. Therefore, the conditions for entitlement to file an application for the CPVR should be simplified and one application system for all applicants should be introduced. (3) Regulation (EC) No 2100/94 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2100/94 is hereby amended as follows: 1. Article 12 shall be replaced by the following: Article 12 Entitlement to file an application for a Community plant variety right An application for a Community plant variety right may be filed by any natural or legal person, or any body ranking as a legal person under the law applicable to that body. An application may be filed jointly by two or more such persons.; 2. in Article 41(2), the words 12(1)(b), shall be deleted; 3. Article 52(4) shall be replaced by the following: 4. Paragraphs 2 and 3 shall also apply in respect of earlier applications that were filed in another State. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 227, 1.9.1994, p. 1. Regulation as last amended by Regulation (EC) No 873/2004 (OJ L 162, 30.4.2004, p. 38).